DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 131-152 are pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 134 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 134, the claim requires at least a portion of the 3D object being formed comprises at least one cell. However, there are no cells in the medium/media chamber in claim 131, from which this claim depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 131-134, 138-147, and 149-152 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panzer et al. (US 2018/0126630), hereinafter Panzer.
Examiner has found 112(a) support is present in the provisional 62/417,758 to the above application which was effectively filed before the effective filing date of the claimed invention. 
Regarding claims 131, 143-144, 147, and 152, Panzer discloses a system for printing a 3D object (Figs. 5-6) comprising: (a) a media chamber (par. 0085; 0090-0093; 0097, the “carrier” containing an “optically transparent member” defining the “build region” as in ref. claim 1) configured to contain a medium containing one or more polymer precursors (par. 0093, 0101, 0103);
(b) at least one energy source (‘pattern generator’ – par. 0096, 0099-0100) configured to direct at least one energy beam to said media chamber through the optically transparent member defining the exterior thereof (par. 0092) along “paths” (as shown in Figs. 5-6) as in claims 143-144; and 
(c) one or more computer processors operatively connected to said at least one energy source, wherein said one or more computer processors are individually or collectively programmed to
(i) receive computer instructions for printing said 3D object from computer memory (par. 0102); and (ii) in accordance with said computer instructions, direct said at least one energy source to direct said at least one energy beam into said medium patterned as a 3D projection of at least a portion (or edge as in claim 147) of said 3D object into said medium (par. 0100, 0102-0104, 0123 specifically suggests the use of a ‘holographic 3D projection’ as in claim 152), thereby subjecting at least a portion of said polymer precursors to form at least a portion of the object (par. 0125-0126).
Regarding claims 132-134, Panzer discloses the subject matter of claim 131, and further discloses that the polymerizable liquids can have one or more types of cells (par. 0076) such that the object would have one or more cells as formed. 
Regarding claims 138-141, Panzer discloses the subject matter of claim 131, and further discloses the use of two light sources or a plurality of energy beams (claims 138-139) at distinct wavelengths (‘coherent light source’ or laser as in claims 140-141) (par. 0086-0088, 0094-0096; 0099-0100). 
Regarding claims 142, Panzer discloses the subject matter of claim 141, and further discloses that the wavelength is well within the range as claimed (par. 0016-0018; 0034-0037), for example “400 to 700 nm” would be a small portion of the 300 nm to 5 mm claimed range (emphasis added).
Regarding claims 145-146, Panzer discloses the subject matter of claim 131, and further discloses that the transparent material making up the media chamber which is in contact with the liquid (“water dipping”) (Panzer, Figs. 5-6) is used to direct the light in a proper way into the medium (as to act as a lens) (par. 0087-0089, 0097-0099). 
Regarding claims 149-150, Panzer discloses the subject matter of claim 131, and further discloses a port to add the cells/medium (par. 0076) to the media chamber (par. 0101; Figs. 5-6).  
Regarding claim 151, Panzer discloses the subject matter of claim 131, and further discloses an LCD pattern generator which is not a DMD (digital micromirror device) (Fig. 6, par. 0100 clearly differentiates between the two where LCD OR DMD is an option). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 135-137 are rejected under 35 U.S.C. 103 as being unpatentable over Panzer (US 2018/0126630) in view of Kolodzijska et al. (US Patent No. 8,663,539), hereinafter Jacobsen (2nd named inventor). 
Regarding claims 135-137, Panzer discloses the subject matter of claim 131, but does not explicitly disclose the line/point based representation to be formed into an image, but does disclose the holographic projection as in claim 137 as outlined above in claims 131/152.
However, Jacobson discloses a similar system of producing a 3D object to that of Panzer above, including a media chamber having one or more polymer precursors, and using at least one energy beam (Jacobson, Fig. 3a/3c) to simultaneously generate a plurality of points in a “3D holographic projection” in a line-based representation that would be the image converted and projected as an image above (Jacobsen, Fig. 3a; 5:12-6:25). 
Panzer discloses a “base” system including equipment (Panzer, par. 0100, 0123) necessary for producing a 3D object in a medium with a light source. Jacobsen discloses a specific technique, applicable to a similar type of printing system, that includes a line-based item that is being formed as the object as the “projection” in the medium as outlined above. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Jacobsen into the equipment of Panzer above as to program the equipment and form an object as shown in Jacobsen. Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the system above from Panzer to include specified instructions, as in Jacobsen, as to form an object as claimed. 
Claim(s) 148 is rejected under 35 U.S.C. 103 as being unpatentable over Panzer (US 2018/0126630).
Regarding claim 148, Panzer discloses the subject matter of claim 147, but does not explicitly disclose the linking of the 3d object with tissue. 
However, tissue is interpreted as a plurality of cells agglomerated together and the claim does not differentiate as to type of tissue being selected. As such, when the object is being formed from cells as in claims 131-132 and 147 above, the next portion of the object would be a linking of the object to the tissue. 
Accordingly, in view of Panzer, par. 0076, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that the cells form a “tissue” that is formed as an extension to/from the 3d object being formed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742